408 F.2d 492
Joseph P. GERARDI, Appellant,v.UNITED STATES of America, Appellee.
No. 23221.
United States Court of Appeals Ninth Circuit.
Feb. 24, 1969.

Joseph P. Gerardi, pro per.
Carolyn Reynolds (argued) Asst. U.S. Atty., Wm. M. Byrne, Jr., U.S. Atty., Frederick M. Brosio, Jr., James D. Murray, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before MERRILL, ELY and CARTER, Circuit Judges.
PER CURIAM.


1
Appellant filed a complaint for damages against the United States on May 17, 1968, alleging wrongful induction into the armed forces in 1943, and that thereafter on May 24, 1944, he sustained further damages as a result of a negligent or wrongful administrative discharge.


2
The district court dismissed sua sponte and appellant appealed.  The Tort Claims Act, 28 U.S.C. 1346(b) expressly covers only claims arising on or after January 1, 1945.  Moreover, the Tort Claims Act does not cover claims incident to military service, Feres v. United States, 340 U.S. 135, 71 S. Ct. 153, 95 L. Ed. 152 (1950).


3
The judgment is affirmed.